Citation Nr: 0729081	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  99-11 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
squamous cell carcinoma of the right forearm, as secondary to 
service-connected residuals of adenocarcinoma of the lung or 
as due to exposure to an herbicide agent.  

2.  Entitlement to a rating greater than 30 percent for 
residuals of adenocarcinoma of the lung, status post-left 
thoracotomy and left upper lobectomy with obstructive disease 
and costochondritis.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In March 1999, the veteran and his wife appeared 
before a hearing officer at a personal hearing held at the 
RO.  

A rating decision in January 1999 assigned a 10 percent 
rating for the veteran's lung cancer in place of the 100 
percent rating that was previously in effect; the veteran 
disagreed with that determination.  Following a personal 
hearing, the RO increased the rating to 30 percent, effective 
from the date of the 10 percent rating.  As will be discussed 
below, the issue on appeal does not actually involve a rating 
reduction.  Accordingly, the issue on appeal is as stated 
above.  

This case was previously before the Board in August 2004, at 
which time the Board remanded the case for further procedural 
and evidentiary development.  That development has been 
completed, to the extent possible, and the case is now before 
the Board for final appellate consideration.  

The issue of the veteran's entitlement to an increased rating 
for his service-connected post-traumatic stress disorder 
(PTSD), then rated 30 percent, was also on appeal when the 
Board last saw this case in August 2004.  However, a rating 
decision in January 2006 increased the schedular rating for 
that disability to 100 percent.  The record does not reflect 
that the veteran has disagreed with the effective date that 
was assigned for the rating.  Therefore, because the RO's 
action constitutes a full grant of the benefit sought, no 
issue relating to PTSD remains for appellate consideration.  
38 U.S.C.A. § 7104 (West 2002).  

The Board notes that the veteran was previously represented 
by an attorney, Richard A. LaPointe.  However, Mr. LaPointe 
has recently retired from the practice of law.  The RO 
notified the veteran of that fact in December 2006, offering 
him the opportunity to select another representative.  No 
further communication has been received from the veteran, 
however.  


FINDINGS OF FACT

1.  A rating decision in October 1996 granted service 
connection for postoperative residuals of adenocarcinoma of 
the lung, with a left thoracotomy and lobectomy, and assigned 
a 10 percent rating, effective from October 1995, under the 
provisions of Diagnostic Code 6819 then in effect.  

2.  A rating decision in September 1998 proposed to reduce 
the 100 percent rating for the veteran's lung cancer 
disability to 10 percent.  The veteran was notified in 
October 1998.  

3.  A rating decision in January 1999 assigned a 10 percent 
rating for the lung cancer disability, effective from April 
1, 1999.  The veteran was notified in January 1999.  

4.  A rating decision in May 1999 assigned a 30 percent 
rating for the lung cancer disability, effective from April 
1, 1999, under the provisions of old Code 6816.  

5.  The greater weight of the medical evidence indicates that 
the residuals of the veteran's squamous cell carcinoma of the 
right forearm were first manifest more than 30 years after 
his separation from service, and that they were not caused or 
aggravated by his exposure to an herbicide agent during 
service or by his service-connected adenocarcinoma of the 
lung.  

6.  The medical evidence shows that, since June 1998, the 
veteran's lung cancer disability, including COPD, has been 
manifested by some exertional dyspnea and easy fatigability, 
and an FEV-1/FVC of at least 90 percent predicted.  In June 
1998, the measured DLCO was 76 percent predicted; in July 
1999, the DLCO was 82 percent predicted.  


CONCLUSIONS OF LAW

1.  Residuals of squamous cell carcinoma of the right forearm 
were not incurred in or aggravated by service, including as a 
result of the veteran's exposure to an herbicide agent during 
service; nor are they proximately due to or the result of 
service-connected residuals of adenocarcinoma of the lung; 
nor may service connection be presumed on the basis of the 
veteran's exposure to an herbicide agent during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria are not met for a rating greater than 30 
percent for residuals of adenocarcinoma of the lung, status 
post-left thoracotomy and left upper lobectomy with 
obstructive disease and costochondritis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, and 4.97, Code 6819-6604 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a December 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through September 2005 have been 
obtained and he had a hearing and was provided three VA 
compensation examinations.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in January 1999 - prior to 
the effective date of the VCAA.  However, the RO subsequently 
again considered the claims in a statement of the case (SOC) 
in June 2002 and several supplemental statements of the case 
(SSOCs), based on any additional evidence that had been 
received since the initial rating decision in question, SOCs, 
and prior SSOCs.  Consequently, there already have been steps 
to remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for residuals of squamous cell carcinoma 
of the right forearm and to warrant a higher rating for his 
service-connected residuals of lung cancer.  Further, the 
record indicates he was also notified of the other downstream 
elements of his claims as set forth in Dingess, although the 
RO did not again consider the claims after providing the 
veteran an opportunity to respond.  Nevertheless, since the 
Board is denying both of his claims, any notice defect as to 
those additional downstream elements of his claims is moot.  
Therefore, he is not prejudiced by the Board's consideration 
of his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Residuals of squamous cell carcinoma of the right forearm

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Further, the law states that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, each of the following specific diseases shall be 
considered to be incurred in or aggravated by such service 
notwithstanding the fact that there is no record of evidence 
of such disease during the period of such service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
The specific diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma, 
multiple myeloma, respiratory cancers, acute and subacute 
peripheral neuropathy, prostate cancer, and type II diabetes 
mellitus.  

The law and regulations also provide that the disease shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancer within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6).  

It should also be noted that, in 68 Fed. Reg. 27630 (2003), 
VA's Secretary determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The evidence does not show, nor does the veteran claim that 
his skin cancer is directly related to service.  Accordingly, 
service connection on the basis of direct service incurrence 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
veteran contends that the squamous cell carcinoma of his 
right forearm is due either to his exposure to herbicide 
during his service in Vietnam or to his service-connected 
lung cancer.  The Board notes that the record indicates that 
the veteran did serve in Vietnam during the Vietnam Era.  
Accordingly, he is presumed to have been exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

The record also shows that, in March 2000, the veteran 
underwent a shave biopsy of a lesion on his right forearm 
that was shown by a private pathology report to be well 
differentiated squamous cell carcinoma.  This is the earliest 
evidence of the existence of the squamous cell carcinoma in 
the record.  

Squamous cell carcinoma of the skin is not among the diseases 
for which service connection may be presumed based on 
exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  
Therefore, service connection for that disorder may not be 
presumed as due to exposure to an herbicide agent.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
Further, there is no evidence that the skin cancer was 
present within one year following the veteran's separation 
from service.  Accordingly, service connection may also not 
be presumed for a chronic disease.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Nevertheless, service 
connection may still be established by affirmative evidence 
showing a direct connection between the skin cancer and the 
veteran's presumed in-service exposure to an herbicide agent.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran's private physician wrote in October 2000 in 
support of his claim, noting that a medical textbook of 
pathology indicated that squamous cell carcinoma of the skin 
that "occurs in males after age 40 [] has been associated to 
have a direct relationship to external carcinogenic 
substances."  However, the examiner did not specifically 
relate this veteran's skin cancer to his exposure to an 
herbicide agent (as opposed to any other carcinogenic 
substance).  

On the other hand, based on a report by the National Academy 
of Sciences (NAS) in July 1993, however, VA determined that 
there is no positive association between herbicide exposure 
and any other condition, other than those for which 
presumptions already existed.  68 Fed. Reg. 27630.  

A VA examiner in April 2002 stated his opinion that there was 
no association between the potential of Agent Orange exposure 
and carcinoma of the skin.  

Pursuant to the Board's August 2004 remand, another VA 
compensation examination was conducted and the file was also 
referred to a VA specialist for a medical opinion.  The VA 
specialist, an environmental health physician who is Board 
certified in internal medicine, conducted a comprehensive 
review of the veteran's claims file in August 2005 and 
discussed his pertinent medical history in detail.  He also 
discussed the above NAS report, as well as two subsequent 
updates to it, each of which stated that there is 
"Inadequate or Insufficient Evidence to Determine Whether an 
Association Exists between exposure to herbicide and ... Skin 
cancers (melanoma, basal cell and squamous cell) ..."  The 
examiner also noted that the veteran had undergone surgical 
resection of an adenocarcinoma of the left upper lobe in July 
1995, and had not received any post-surgical radiation 
treatment or chemotherapy.  He stated that there was no 
evidence that immunosuppression caused by the veteran's lung 
cancer treatment pre-disposed him to squamous cell skin 
cancer.  He indicated he could find no references in the 
literature that either chronic obstructive pulmonary disease 
or costochondritis can cause or aggravate skin cancer.  In 
addition, the examiner requested another staff specialist at 
the VA hospital to review the veteran's case.  She "could 
find nothing in the veteran's history or records that would 
lead her to the conclusion that the veteran's surgically 
cured adenocarcinoma of the lung could have had any role in 
causing or aggravating a superficial squamous cell 
carcinoma."  

The examiner concluded that, based on his "review of the 
veteran's claims file, review of relevant scientific 
literature and consultation with a well-trained specialist, 
it is NOT at least as likely as not that residuals of 
adenocarcinoma of the lung status post left thoracotomy and 
left upper lobectomy with obstructive lung disease and 
costochondritis or exposure to Agent Orange or other toxic 
herbicides in Vietnam caused or aggravated the squamous cell 
cancer of the right forearm."  

Finally, another VA compensation examination was conducted in 
September 2005.  That examiner indicated he was in complete 
agreement with the opinion of the specialist in August 2005, 
stating that the veteran's "squamous cell skin cancer is not 
in any way related to his lung condition.  In general, 
squamous cell cancers of the skin tend to be associated with 
risk factors for skin condition, such as exposure to sun or 
light complexions or history of sunburns.  They are not 
related to lung cancers."  

Considerable private and VA treatment records, dated from 
June 1995 to September 2005 have also been received.  Those 
records, however, generally concern treatment for other 
conditions, except as noted above.  The claims file indicates 
that records have been obtained from all health care 
providers identified by the veteran as having treated him for 
the claimed disorder.  

The only medical evidence of record that is in any way 
supportive of the veteran's claim is the October 2000 letter 
from his primary care physician which stated generally that 
skin cancers are related to exposure to external carcinogenic 
substances, but which did not specifically refer either to 
the veteran's skin cancer, to his presumed exposure to 
herbicide, or to any relationship to his previous lung 
cancer.  

On the other hand, several examiners, including two 
specialists, have specifically and definitely indicated that 
there is no relationship whatsoever between the veteran's 
right forearm skin cancer and either his exposure to 
herbicide or his previous lung cancer.  In this case, the 
medical evidence is overwhelmingly against the veteran's 
claim.  

For the foregoing reasons, the claim for service connection 
for residuals of squamous cell carcinoma of the right 
forearm, as secondary to service-connected residuals of 
adenocarcinoma of the lung or as due to exposure to an 
herbicide agent must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Residuals of adenocarcinoma of the lung

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is to be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The record shows that a rating decision in early October 1996 
established service connection for adenocarcinoma of the lung 
and assigned a 100 percent rating, effective from October 
1995, under the provisions of Diagnostic Code (Code) 6819 
that was then in effect.  The medical evidence showed that 
the veteran had undergone a left upper lobectomy in July 1995 
for what was determined to be adenocarcinoma of the lung.  He 
did not receive any postoperative radiation or chemotherapy.  
A private specialist wrote in September 1995 that the veteran 
"should be increasing his level of activity.  My expectation 
is that he will be back to normal levels of activity by six 
months, and certainly within one year following his 
operation."  

Code 6819, as in effect in 1996, provided that the rating for 
a malignancy of the respiratory system "will be continued 
for 2 years following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
At this point, if there has been no local recurrence or 
metastases, the rating will be made on residuals."  

VA's rating schedule in 1996 also provided that a unilateral 
lobectomy should be rated 30 percent.  Code 6816.  

Later in October 1996, VA revised the criteria for evaluating 
disorders of the respiratory system.  Revised Code 6819 
provides that malignant neoplasms of any specified part of 
respiratory system exclusive of skin growths are to be rated 
100 percent.  Further, the 100 percent rating "shall 
continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals."  

The provisions of 38 C.F.R. § 3.105(e) currently in effect 
are essentially unchanged from those that were in effect in 
1996 and set forth certain procedures to be employed when the 
reduction in the evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
being made.  

In May 1998, the RO notified the veteran that a review 
examination was scheduled to evaluate his service-connected 
disability.  That examination was conducted in June 1998.  At 
the time of that examination, service connection was also in 
effect for post-traumatic stress disorder, rated 30 percent.  
Following the examination, the RO issued a rating decision in 
September 1998 that proposed to reduce the rating for the 
veteran's service-connected adenocarcinoma of the lung to 10 
percent; the rating decision also assigned a new, separate 10 
percent rating for a tender left thorax scar.  A rating 
decision in January 1999 effectuated the proposed rating 
reduction, effective from April 1, 1999.  

In February 1999, the veteran filed a notice of disagreement 
with the reduction of his rating, initiating this appeal.  At 
the veteran's request, a personal hearing was held at the RO 
before a Hearing Officer in March 1999 at which he and his 
wife testified.  He described how the surgery had affected 
his breathing - he could no longer walk as far or as quickly 
as he could previously, he took longer to climb a flight of 
stairs, and he experienced pain on breathing.  He also stated 
he had received no postoperative radiation or chemotherapy or 
other cancer treatment and had apparently had no recurrences 
of the cancer.  

Following the hearing, the Hearing Officer issued a rating 
decision in May 1999.  The rating decision referred to 
"current instructions" indicating that when VA's rating 
schedule is revised while a claim is pending, both the old 
and revised rating criteria must be considered and, if the 
new criteria would result in the same or lower evaluation 
than the old criteria, then the old criteria should be used.  
See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  

The Hearing Officer then noted that the old rating schedule 
provided that a unilateral lobectomy (such as the veteran 
had) is to be rated 30 percent.  Code 6816.  On that basis, 
then, the Hearing Officer assigned a 30 percent rating, 
effective from the date of the reduction.  

The Board observes, however, that VA did not revise the 
criteria for evaluating respiratory disorders while the 
veteran's claim was pending.  The rating decision that 
established service connection for adenocarcinoma of the lung 
was issued on October 2, 1996 (although the veteran was not 
notified of the decision until October 7, 1996).  But the 
revised criteria became effective on October 7, 1996.  
Therefore, the RO appropriately used the old rating criteria 
to evaluate the disability at that time.  Moreover, because 
the veteran did not initiate an appeal of the October 1996 
rating decision, within one year of being notified of that 
decision, the rating decision became final.  No claim 
remained pending.  38 U.S.C.A. § 7105.  Accordingly, the 
rating decision in January 1999 that reduced the rating 
should have used only the rating criteria that were in effect 
at that time - the revised criteria that became effective in 
October 1996.  

In addition, although the January 1999 rating decision 
resulted in a lower rating for the residuals of the veteran's 
service-connected lung cancer, the action taken was not a 
"rating reduction," as contemplated by 38 C.F.R. §§ 3.343, 
3.344 (2006).  As noted by the Court in Rossiello v. 
Principi, 3 Vet. App. 430 (1992), the veteran's 100 percent 
rating ceased to exist two years "following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure," citing the provisions of Code 6819 
as in effect prior to October 7, 1996.  (The facts in 
Rossiello were very virtually identical to those in this 
case.)  Also as will be discussed below, and as held by the 
Court in Rossiello, because the veteran did not receive any 
radiation or chemotherapy after his lobectomy and because 
there is no evidence of any recurrence of the cancer, under a 
strict application of Code 6819, the veteran's 100 percent 
rating should have terminated two years after his August 1995 
surgery.  Nonetheless, the 100 percent rating continued in 
effect until April 1999 primarily because of the RO's delay 
in scheduling the veteran for a review examination.  

As the Court discussed in Rossiello, 

The present appeal must be distinguished 
from the situation presented in 
Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992), a case in which the rating for a 
psychiatric condition was reduced from 
100% to 10%.  The diagnostic code in 
Dofflemyer did not contain a temporal 
element and, while a rating of a 
disability certainly may be reduced if 
there is a change in the nature of the 
disability, "the circumstances under 
which rating reductions can occur are 
specifically limited and carefully 
circumscribed by regulations promulgated 
by the Secretary."  Dofflemyer, 2 Vet. 
App. at 280; see 38 C.F.R. §§ 3.343(a), 
3.344(a), (c) (1991).  Because the 
Secretary did not follow his own 
regulations, the Court held in Dofflemyer 
that the rating reduction was 
"'arbitrary, capricious, an abuse of 
discretion, or otherwise not in 
accordance with law' and therefore void 
ab initio."  Id. at 281.  Mr. 
Dofflemyer's 100% rating was reinstated.  
Id. at 282.   
 
Unlike the situation presented in 
Dofflemyer, where a disability rating was 
improperly reduced, this appellant's 100% 
rating ceased to exist by operation of 
the note to Diagnostic Code 6819.  ... The 
basis for the 100% rating, in the absence 
of "local recurrence or metastases," no 
longer exists.  

Rossiello v. Principi, 3 Vet. App. at 433.  

Because the facts of the instant case are essentially 
identical to those in Rossiello, the Court's reasoning in 
that case are directly applicable to this case.  

Thus, although the procedures set forth at 38 C.F.R. 
§ 3.105(e) must still be followed, pursuant to the provisions 
of revised Code 6819, the RO's evaluation of the residuals of 
the veteran's lung cancer in January 1999 - as well as the 
Board's current determination - should have considered the 
residuals currently shown by the record and should have 
applied only the revised rating criteria.  

Turning now to an evaluation of the service-connected 
disability, the Board first observes that the procedures set 
forth in § 3.105(e) were properly followed by the RO:  The 
veteran was first furnished a proposal to reduce the rating 
in September 1998; at least 60 days later, in January 1999, a 
rating decision effectuated the reduction; and the 
100 percent rating was discontinued effective the last day of 
the month in which a 60-day period from the date of notice to 
the veteran of the January 1999 rating action expired.  

As will be shown, the residuals of the veteran's lung cancer 
surgery include chronic obstructive pulmonary disease (COPD).  

The revised General Rating Formula for Restrictive Lung 
Disease that is applicable to post-surgical residuals 
(including lobectomy) under Code 6844 is as follows:  For an 
FEV-1 less than 40 percent of predicted value, or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or the requirement for outpatient oxygen therapy, a 
100 percent rating is assigned.  A 60 percent evaluation is 
warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 
55 percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  For an FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted, a 30 percent rating 
is appropriate.  A 10 percent evaluation is proper for an 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent predicted.  Code 
6844.  

The above criteria for post-surgical residuals under Code 
6844 are identical to the revised criteria for evaluating 
COPD under Code 6604.  

VA pulmonary function tests (PFTs) at the time of a VA 
compensation examination in June 1998 showed an FEV-1/FVC of 
96 percent predicted and a DLCO of 76 percent predicted.  The 
examiner noted that the expiratory flow and lung volumes were 
normal and that the DLCO was low normal.  The veteran 
reported having early exhaustion and decreased exercise 
tolerance since his July 1995 surgery.  On examination, there 
were no cervical lymph nodes palpable, but one small tender 
supraclavicular node and one axillary node were noted.  The 
veteran's lungs were clear to auscultation, but he did 
complain of pain to compression over the left costochondral 
margin.  There was also some muscle spasm in the left 
rhomboid region and some pain around the scar site.  The 
examiner diagnosed status post-left thoracotomy with left 
lobectomy, secondary to adenocarcinoma with residual 
decreased exercise tolerance, costochondritis, muscle spasm, 
and scar tenderness.  

A private physician wrote in June 1998 that a chest x-ray 
showed no evidence of malignancy.  

A chart note by the veteran's private physician in November 
1998 states he was complaining of chronic shortness of breath 
and had hypoxia on exertion; oxygen saturation at rest was 
noted to be 90 percent and 86 percent on exertion.  Another 
note in February 1999 contains a diagnosis of mild COPD and 
indicates the veteran was using two inhalers.  

VA PFTs were again obtained during a VA compensation 
examination in July 1999.  At that time, the FEV-1/FVC was 
reported as 99 percent predicted and the DLCO was 82 percent 
predicted.  The examiner indicated that the spirometry, lung 
volumes, and DLCO were all normal.  The veteran reportedly 
had some difficulty performing the spirometry and DLCO 
testing due to chest pain on taking a deep breath.  The 
examiner recorded the veteran's complaints of baseline left 
chest wall discomfort and a tender thoracotomy scar, as well 
as dyspnea on exertion.  His exercise tolerance was limited 
to one-half block.  The veteran also complained of wheezing 
with significant exertion.  The examiner indicated there was 
no evidence of recurrent cancer or metastatic disease.  On 
examination, breath sounds were decreased over the left upper 
lobe, but otherwise his lungs sounded clear.  The examiner's 
list of diagnoses noted costochondritis, a tender thoracic 
scar, and dyspnea on exertion; he commented that the 
veteran's pulmonary function was normal.  

A note by a private physician in November 2000 indicates the 
veteran had shortness of breath, especially with exertion, 
and activity limitation.  The examiner stated there was no 
cervical or supraclavicular adenopathy, and the chest x-ray 
and lab work were reported to be "OK."  It was noted that 
there was no evidence of disease.  

In April 2002, PFTs were again obtained in the VA clinic.  
The FEV-1/FVC was reported as 109 percent predicted.  The 
veteran complained of left-sided chest pain while deep 
breathing during testing, however, and was unable to complete 
the DLCO test.  The examiner indicated that lung volumes were 
normal and that the spirometry data suggested a restrictive 
defect, but he stated that the findings may be the result of 
inadequate effort.  Another VA examiner noted in April 2002 
that the veteran reported he had not had any increasing 
shortness of breath or chronic cough.  No pertinent abnormal 
clinical findings were recorded on examination.  

Pursuant to the Board's August 2004 remand, another VA 
compensation examination was conducted in September 2005.  
Pulmonary function testing at that time revealed an FEV-1/FVC 
of 90 percent predicted, with an increase to 96 percent 
predicted post-bronchodilator.  DLCO testing was not 
performed "based on C&P guidelines."  The examiner stated 
that the veteran exhibited excellent effort throughout the 
examination.  The VA compensation examiner noted that the 
veteran reported occasional substernal chest pain for which 
he took nitroglycerin.  The veteran indicated he could walk 
about 100 yards before getting short of breath and he was 
able to climb a flight of stairs.  He did not use oxygen and 
reported only occasional dependent edema; he denied having 
orthopnea.  The examiner noted that the veteran did not get 
short of breath walking the 75 feet from the lobby to the 
examination room.  The veteran's lungs were normal to 
percussion and auscultation.  Other than the well healed, 
nontender left thoracotomy scar, no pertinent abnormal 
clinical findings were recorded.  Finally, the examiner 
commented that the veteran was capable of sedentary work.  He 
stated the veteran could stand 2-4 hours per day and could 
walk short distances, but would not be able to do heavy 
labor.  

Applying the above clinical data to the revised rating 
criteria, the DLCO value recorded in June 1998 meets the 
criteria for a 10 percent rating for either Code 6604 or 
6844.  The remainder of the reported PFT data throughout the 
appeal period do not meet the criteria for a compensable 
rating under either code.  

The Board notes that the 1996 revision of the rating criteria 
for respiratory disorders primarily uses objective empirical 
data obtained on pulmonary function tests to determine the 
degree of functional impairment due to the service-connected 
respiratory disability rather than the more subjective 
criteria that were previously in effect.  The veteran has 
described his symptoms as completely disabling, including at 
his March 1999 personal hearing.  And his private physician, 
in an effort to support the veteran's claim, wrote in 
November 1998 listing the veteran's various diagnoses, 
including cardiomyopathy, hypoxia, osteoarthritis, back pain, 
depression, abnormal liver function tests, and coronary 
artery disease, noting that the veteran had had multiple 
cancers "with severe out comes [sic]" and that he had 
significantly decreased pulmonary reserve, "which are all 
directly responsible to his exposure to Agent Orange."  The 
physician concluded that the veteran was "100% total and 
permanently disabled and should not be reduced in any form on 
his disability rating.  He will require health care for the 
rest of his life."  

It appears to the Board that the veteran's physician, by 
making the above statement, has moved beyond being an 
objective clinician and has become an advocate for the 
veteran, particularly in light of the fact that his 
statements regarding the veteran's pulmonary function do not 
appear to be supported by the objective PFTs obtained on 
several occasions between 1998 and 2005 and the statements by 
other examiners to the effect that the veteran's pulmonary 
function was normal or near-normal.  Further, his statement 
that the veteran's three cancers (lung cancer, skin cancer, 
and testicular cancer - the last of which is not service-
connected) have had "severe out comes" does not comport 
with the fact that all three cancers appear to have been 
cured or are at least in remission.  Accordingly, the Board 
assigns considerably less probative weight to that 
physician's statements.  

The Board recognizes that being diagnosed with lung cancer 
and surviving surgery for it can by itself be traumatic and 
debilitating.  However, modern pulmonary function testing is 
designed to accurately measure the various aspects of an 
individual's overall pulmonary function.  But in this case, 
except for the veteran's private physician, whose opinion the 
Board affords limited probative value, no other examiner has 
indicated that the veteran's respiratory symptoms and 
functional ability are not in accord with the findings 
obtained on several PFTs.  

Therefore, the Board finds that the preponderance of the 
medical evidence shows that the criteria were met for a 10 
percent rating for residuals of adenocarcinoma of the lung, 
status post-left thoracotomy and left upper lobectomy with 
obstructive disease and costochondritis, at the time of the 
June 1998 VA compensation examination.  However, beginning 
with the July 1999 VA compensation examination, the criteria 
were no longer met for a compensable rating for the service-
connected disability.  

Nevertheless, the RO has already assigned a 30 percent rating 
for the disability, effective from April 1999.  

Accordingly, the Board concludes that a rating greater than 
30 percent for residuals of adenocarcinoma of the lung, 
status post-left thoracotomy and left upper lobectomy with 
obstructive disease and costochondritis, is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
and 4.97, Code 6819-6604.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has ever been hospitalized for treatment of his lung 
cancer disability since his separation from service.  Neither 
does the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
30 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the veteran's claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

Service connection for residuals of squamous cell carcinoma 
of the right forearm, as secondary to service-connected 
residuals of adenocarcinoma of the lung or as due to exposure 
to an herbicide agent, is denied.  

A rating greater than 30 percent for residuals of 
adenocarcinoma of the lung, status post-left thoracotomy and 
left upper lobectomy with obstructive disease and 
costochondritis, is denied.  


______________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


